Citation Nr: 0512392	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  01-07 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to February 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision by the Portland Regional Office (RO) of 
the Department of Veterans Affairs (VA), which in part, 
denied service connection for post-traumatic stress disorder 
(PTSD).  In the same decision, the RO denied service 
connection for head injury, low back injury, and right leg 
injury.  The appellant filed a substantive appeal that 
expressly limited his appeal to the matter of service 
connection for PTSD.  Accordingly, that is the only issue 
before the Board.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is well-documented that the veteran was subjected to 
recognized stressor events in service.  His duties in service 
included work in his military occupational specialty of 
graves registration.  On VA examination in May 1999, the 
examiner concluded that the veteran had some PTSD symptoms, 
but insufficient for a diagnosis of PTSD.  The examiner 
commented, "It maybe the case, however, that PTSD residual 
will remain present and may be exacerbated or triggered at 
some later date."  Essentially, that is the extent of the 
pertinent medical evidence of record.

Significantly, the veteran has been (and may again be) a 
homeless veteran.  VA has heightened responsibilities 
regarding such needy veteran's.  The veteran's disability 
picture appears to be complicated by psychiatric disability 
(however diagnosed) which causes functional impairment.  
Obviously, he is in no position to arrange for private 
psychiatric evaluation or treatment.  The record does show 
that for a period of time in 2002 the veteran was 
incarcerated in a Federal prison.  Presumably, the processing 
for admission for incarceration included some sort of 
psychological or psychiatric evaluation, and it may very well 
be (in light of the previous history of psychiatric symptoms) 
that he was seen for psychiatric complaints while in prison 
and/or evaluated from a psychiatric standpoint on discharge 
from prison.  Regardless, the record suggests that there may 
be pertinent Federal records outstanding, and (in light of 
the comment by the May 1999 VA examiner) that such records 
may have bearing on the veteran's claim.  Accordingly, VA has 
to duty to assist the veteran by obtaining the prison 
records.  

Because the May 1999 examiner suggested that the veteran had 
PTSD symptoms that could be subject to future exacerbation; 
because that was 6 years ago now; and because the veteran 
likely does not have the resources to arrange for a 
psychiatric evaluation on his own, a contemporaneous VA 
examination is also indicated.  

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
identify all VA and non-VA providers 
who have treated or evaluated him for 
psychiatric disability since service.  
The RO should obtain complete records 
(those not already secured) of such 
treatment from all sources identified.  
Specifically included among the records 
secured should be any records of 
psychiatric evaluations or treatment 
afforded the veteran in conjunction 
with his Federal imprisonment in 2002.

2.  The RO should then arrange for a VA 
psychiatric examination to determine 
whether the veteran has PTSD related to 
his stressor events (grave registration 
duties) in service.  His claims file must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should report all findings in 
detail, opine whether the veteran has 
PTSD based on his stressors in service, 
and explain the rationale for all 
opinions given.  

3.  The RO should re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


